DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 6, 9, & 14 objected to because of the following informalities:  
Claim 1, “along an arc of circle” should be “along an arc of a circle”.  
Claims 4 & 9, “the nozzles” should be “the plurality of nozzles”. 
Claims 6 & 14, “the inserts” should be “the plurality of inserts”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, applicant states “the first nozzles” and “the second nozzles”. However, in the first line nozzles are recited as “at least one first nozzle” and “at least one second nozzle”. It becomes unclear as to whether “the first nozzles” and “the second nozzles” should be at the least one first/second nozzle respectively, or if the limitations regarding “the first nozzles” and “second nozzles” are optional limitations not required when only one of each nozzle is present. For examination purposes the limitation will be interpreted as though they stated the at least one first/second nozzle.
The remaining claims are rejected for their dependence on a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 12-13, 15, 17-18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringler (US20180201232A1) in view of Hester (US20170036650A1) and evidentiary references Rachow (US20220009453A1) & Muller (DE102012004815A1).
Ringler discloses a sensor cleaning device (abstract) comprising: an upper piece (Fig.3 ref 15); a lower piece (Fig.3 ref 14) fixed to the upper piece (Fig.1), wherein the upper piece and the lower piece form a tubular segment that is elongated along an arc of a circle and encloses a chamber (see Figs.1 & 4); a plurality of nozzles (Fig.1 ref 12); each nozzle including a deflection surface (see Figs.1 & 3, also [0037-0038]) and a tunnel (Fig.5 ref 13) from the chamber to the deflect surface.
Hester discloses an art related sensor cleaning assembly (abstract), wherein it is known to provide inserts for nozzles (see Fig.10 ref 501, Figs. 12A-13C, & Figs.18D-20B), where the nozzles are connected to an upper portion of the cleaning device and fluidly connected to a channel which supplies liquid (see Figs.10-11, 13A-19). The inclusion of nozzle inserts provides good cleaning with a low flow rate [0110], possible low profile configurations [0117]. See also evidentiary references Rachow which showcases various nozzle inserts (Figs.9-16) for various desired spray patterns & Muller which also discloses the presence of nozzle inserts (Figs.3-4) for desired guiding and spraying.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ringler to include nozzle inserts in order to provide good cleaning with low flow rates and a low profile design (Hester [0110 & 0117]). Such a modification would redefine ref 12 of Ringler as a part of the upper piece and the nozzle as the portion in which the insert and ref 12 overlap. Similarly, the nozzle would include a deflection surface (e.g. see Hester Fig.10 portion which deflects cleaning agent to the lens) and a tunnel defined by the portion of upper piece and insert which leads to the deflection surface.
As to claim 12, Modified Ringler teaches the apparatus of claim 1, wherein the at least some portion of the upper piece includes the deflection surface (see Hester e.g. Figs.10 & 18A-18F roof of nozzle contributes to deflection, in conjunction with Ringler Fig.3).
As to claim 13, Modified Ringler teaches the apparatus of claim 1, wherein the insert includes the deflection surface (see Hester e.g. Figs.10 & 18A-18F).
As to claim 15, Modified Ringler teaches the apparatus of claim 1, wherein Hester showcases that the insert fits within a cavity (i.e. slot) of the nozzle (see Hester e.g. Fig.10). Thus, when incorporating the insert into Ringler there must be slots in the upper piece (see Ringler Fig.3 ref 12) for the inserts to be fitted into.
As to claim 17, Modified Ringler teaches the apparatus of claim 1, wherein the lower piece includes an inlet fluidly connected to the chamber (see Ringler Figs.1 & 4 portion of ref 2 which leads to ref 11 of ref 14)
As to claim 18, Modified Ringler teaches the apparatus of claim 17, wherein the chamber is sealed except for the inlet and the nozzles (Ringler [0037]).
As to claim 20, Modified Ringler teaches the apparatus of claim 1, wherein the claim does not require the cross-section to have a constant area, but rather have a constant cross section, which includes a constant cross-sectional shape. To this extent, Hester showcases that the tunnel portion of the insert is circular in nature (Fig.12A-12B ref 512) and the upper portion of Ringler also showcases a circular cross-section for a tunnel portion (see Fig.5 ref 13). Thus, the tunnels have a constant cross-section. See also Hester Fig.10, which showcases a portion (definable as a tunnel) between the insert ref 501 and the fluid channel leading to the insert has a constant cross-section.

Claim(s) 2-3, 8-9, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringler (US20180201232A1) in view of Hester (US20170036650A1) and evidentiary references Rachow (US20220009453A1) & Muller (DE102012004815A1) as applied to claim 1 above, and further in view of Rice (US20210309187A1) and Rice (US20180015907A1, hereafter R1).
As to claim 2, Modified Ringler teaches the apparatus of claim 1, but does not disclose a cylindrical sensor window, however such sensors are known in the art as evidenced by Rice and R1.
Rice discloses an art related cleaning system for vehicles (abstract) wherein it is known that a lidar sensor is a known type of sensor that requires cleaning in a vehicle [0002, & 0026-0027]. Rice further showcases that an apparatus for cleaning of such a lidar sensor has fluid nozzles positioned circumferentially around the lidar sensor (Figs.3-4) such that the nozzles are capable of spraying at different angles [0115]. 
R1 discloses an art related sensor cleaning system for vehicles (abstract), wherein it is known that sensors to cleaned includes cameras and/or lidar sensors [0017 & 0021]. The lidar sensor has a cylindrical shaped sensor window (see Fig.3B ref 390) and utilizes liquid nozzles aimed upwardly [0055] to clean the sensor surface (Fig.3G).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ringler to adapt the cleaning device for cleaning of at least one lidar sensor as they are well-known sensor that require cleaning in vehicles (Rice [0002 & 0026-0027], R1 [0017 & 0021]). Such a modification would resize the cleaning device to accommodate the cylindrical lidar sensor and modify the nozzles to aim upwardly in order to clean the lidar surface.
As to claim 3, Modified Ringler teaches the apparatus of claim 2, wherein the nozzle has a direction of discharge a radially inward and axial direction which forms an angle with the axis, and the deflection surface defines said angle with the axis (e.g. see Hester Fig.10, Rice Fig.4).
As to claim 8, Modified Ringler teaches the apparatus of claim 2, wherein the cylindrical sensor window and tubular segment are mounted to a housing (see Ringler Figs.3-4 in conjunction with Rice Figs.3-5) 
As to claims 9 & 11, Modified Ringler teaches the apparatus of claim 8, but does not disclose the housing having an upper part with a horizontal panel and vertical panel as claimed. However, R1 showcases that a lidar cleaning assembly can utilize a support structure (Figs.3A-3G ref 310 including Fig.3D refs 321 & 325-326 and Fig.3E ref 323) to connect a base portion where liquid nozzles are located (Fig.3G) to a portion at the base of a lidar sensor above the nozzles (i.e. upper portion) where air is blown out (see Figs.3C-3F). The support structure provides a horizontal panel (Fig.3G ref 310 which extends with Fig.3D ref 321/325) and a vertical panel extending vertically upward from the horizontal panel (Fig.3E see ref 323 or vertical thickness of ref 321/325) in an annular configuration around an axis of the lidar sensor (Fig.3G) and radially inward from the location of the nozzles (Fig.3G). The lidar sensor is provided with a housing (see Fig.3D ref 390 portions bounding the sensor surface) which includes the lidar sensor window and the vertical panel and sensor housing form an air nozzle to emit air across the window (best seen in Fig.3F). The configuration of R1 allows for liquid cleaning followed by air cleaning in order to clean and dry the lidar sensor [0056 & 0060].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ringler to include the support structure, horizontal panel, and vertical panel of R1 in order to allow for liquid and air cleaning of the lidar sensor (R1 [0056 & 0060]). A skilled artisan understands that R1 showcases a double lidar sensor stack, and is capable of adapting such a structure to cleaning of a single lidar sensor.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringler (US20180201232A1) in view of Hester (US20170036650A1), Rice (US20210309187A1), Rice (US20180015907A1, hereafter R1) and evidentiary references Rachow (US20220009453A1) & Muller (DE102012004815A1) as applied to claim 2 above, and further in view of Ortenreiter (DE102015015910B3).
As to claim 4, Modified Ringler teaches the apparatus of claim 2, wherein there is at least one first and one second nozzle (see Ringler Fig.1 showing 3 nozzles & claims 8-9 disclosing a plurality of spraying elements). Further, Rice discloses that nozzles for cleaning a lidar sensor are placed at different angles [0115]. Thus, a skilled artisan would also place at least some nozzles at different angles to cause cleaning of the lidar sensor as is taught by Rice. Assuming arguendo that Rice’s nozzles are at different angles to cause rotation of a disc and one of ordinary skill in the art would not supply said angled nozzles as Ringler does not have/need a rotatable disc, the following alternative rejection is provided. Modified Ringler does not disclose the angle at which the nozzles are positioned. However, the implementation of different washing angles is known in the art, as evidenced by Ortenreiter.
Ortenreiter discloses an art related cleaning device for sensors (abstract) wherein it is known that providing different angles for nozzle emission allows for better coverage and cleaning [0018].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ringler such that the nozzle/insert angles are different in order to obtain better spray coverage and cleaning (Ortenreiter [0018]). Further, since a lidar sensor has a taller sensor window that a camera lens, a skilled artisan would provide the angle difference in order to obtain better coverage at different heights of cleaning.
As to claim 5, Modified Ringler teaches the apparatus of claim 4, wherein it is disclosed that there is a plurality of spraying elements (Ringler claims 8-9), thus Modified Ringler would envisage multiple first and second nozzles as well. Alternatively, the duplication of nozzles is an obvious modification (see MPEP 2144.04 Section VI) for the purposes of increased cleaning. The only difference remaining between the claim and Modified Ringer being the alternating arrangement of the first and second nozzles along the tubular segment. However, a skilled artisan would also find such an arrangement to be an obvious modification, especially when it is known to arrange nozzles is a alternating pattern (see evidentiary reference Rachow Figs.20-21).
As to claim 6, Modified Ringler teaches the apparatus of claim 1, wherein Hester showcases that the insert fits within a cavity (i.e. slot) of the nozzle (see Hester e.g. Fig.10 & 18A-18F). Thus, when incorporating the insert into the first and second nozzles there must be slots in the upper piece (see Ringler Fig.3 ref 12) for the inserts to be fitted into. See also evidentiary reference Rachow Fig.11, which showcases different inserts with different angles of spraying are also inserted into slots.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringler (US20180201232A1) in view of Hester (US20170036650A1), Rice (US20210309187A1), Rice (US20180015907A1, hereafter R1), Ortenreiter (DE102015015910B3) and evidentiary references Rachow (US20220009453A1) & Muller (DE102012004815A1) as applied to claim 6 above, and further in view of Shirokura (JPH10202149A) and Shirokura (JPH09315270A, hereafter S1).
As to claim 7, Modified Ringler teaches the apparatus of claim 6, wherein the inserts are inserted in a direction thereby defining an insertion axis. Although Modified Ringler does not indicate that the first and second inserts are shaped to prevent misplacement of the inserts, evidentiary reference Rachow showcases that nozzles with different inserts that cause different spray angles (see Rachow Fig.11) have different insert shapes. These insert shapes appear to prevent insertion of the insert into the opposite slots. Thus, a skilled artisan would utilize different nozzle inserts to supply different spray angles (as seen in Rachow). Accordingly, the different shapes of the inserts prevent insertion into the opposite slots. Further, as the claim does not require the axis to be defined in a center of the insert, along the insertion direction, any axis along the insertion direction may be taken to be an insertion axis. Accordingly, an insertion axis can be defined at a certain location to render the inserts asymmetric across any plane containing the insertion axis. Assuming arguendo, that the insertion axis is to be taken across the center of the nozzle, the following alternative rejection is provided. Modified Ringler does not disclose the inserts being asymmetrical across any plane of the insertion axis, however such a feature would have been obvious in light of the teachings of Shirokura and S1.
Shirokura discloses an art related nozzle for cleaning of vehicle components (abstract) wherein nozzle portions are provided with asymmetric parts to provide a varied spray angle (see Figs.3-4 & 7-10). The asymmetric nozzle parts allow for variation in flow amount to different areas [0009 & 0023].
S1 discloses an art related nozzle for cleaning of vehicle components (abstract), wherein nozzle portions are provided with asymmetric parts (Figs.1 & 3-4) to provide varied spray pressure [0008 & 0010]. The asymmetric nozzle parts allow for spraying during high speed wind pressure situations [0004].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the jet and fan spray inserts to be asymmetrical in order to allow for variation of flow amount and pressure to desired areas (Shirokura [0009 & 0023], also S1 [0008 & 0010]).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringler (US20180201232A1) in view of Hester (US20170036650A1), Rice (US20210309187A1), Rice (US20180015907A1, hereafter R1) and evidentiary references Rachow (US20220009453A1) & Muller (DE102012004815A1) as applied to claim 8 above, and further in view of Adams (US20210339710A1). This rejection of claim 9 is utilizing a different interpretation then the rejection of claim 9 above.
As to claims 9-10, Modified Ringer teaches the apparatus of claim 8, but does not disclose a housing with a horizontal panel and vertical panel as claimed. However, Hester discloses that nozzles should be hidden for aesthetic purposes [0015 & 0023]. To this extent, Hester also showcases that a nozzle should be located in a trim piece (Fig.17 ref 920) in order to conceal the nozzle as much as possible. The trim piece inherently has a hole in which only a small portion the nozzle is located above (see Fig.17) and aims at the sensor to be cleaned. Although Hester does not showcase any vertical panel, such a configuration is known in the art when cleaning lidar sensors, as evidenced by Adams.
Adams discloses an art related sensor cleaning device (abstract), wherein a lidar sensor can be cleaned (Fig.7 ref 710) and is disposed within a housing (see Fig.6). The housing also utilizes a trim (Fig.7 ref 714) for holding of the lidar sensor, wherein such trim has a vertical panel which extends from it (see Fig.7 ref 714). The trim also appears to provides some semblance of concealment for a nozzle (Fig.8 ref 828) which is meant to clean the lidar sensor.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ringler to include a housing with trim to both conceal a nozzle for aesthetic purpose (Hester [0015 & 0023]) and hold the lidar sensor to be cleaned (Adams Figs.6-7), by virtue of the horizontal and vertical panels. Furthermore, since Ringler utilizes multiple nozzles, a skilled artisan would provide the trim with multiple holes in order to accommodate the plurality of nozzles.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringler (US20180201232A1) in view of Hester (US20170036650A1) and evidentiary references Rachow (US20220009453A1) & Muller (DE102012004815A1) as applied to claim 1 above, and further in view of Levake (US20200030822A1).
As to claim 14, Modified Ringler teaches the apparatus of claim 1, but does not disclose the lower portion having pegs within the chamber to support the insert. However, cylindrical members for supporting and retaining nozzle inserts is known in the art as evidenced by Levake.
Levake  discloses a nozzle insert for dispensing fluid (abstract), wherein a cylindrically [0038] shaped post (Figs.3 & 11-14 ref 142), reading on peg, is provided to retain the nozzle insert [0038]. The post is provided within a fluid chamber and allow fluid to flow by in order to impart a desired flow characteristic [0046 & 0060-0061]. Levake and Ringler are related in the use of fluid dispensing systems that utilize nozzles.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ringler to include a post for each nozzle in order to retain the nozzle insert (Levake [0038]) and provide a flow characteristic (Levake [0046 & 0060-0061]). Since the post is to be provided in a fluid chamber a skilled artisan would find it obvious to place such a post in any fluid holding location near the nozzle insert, including within the lower portion (see MPEP 2144.04 Section VI) with a reasonable expectation of success. 

Claim(s) 16 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringler (US20180201232A1) in view of Hester (US20170036650A1) and evidentiary references Rachow (US20220009453A1) & Muller (DE102012004815A1) as applied to claims 1 & 15 above, and further in view of Gopalan (US20190061702A1).
As to claim 16, Modified Ringer teaches the apparatus of claim 15, but does not disclose slot surfaces, insert surfaces having a channel, and the tunnel being formed of the channel and slot surface. However, such inserts are known in the art, as evidenced by Gopalan.
Gopalan discloses an art related nozzle and insert (abstract) for cleaning of sensors [0010]. The insert fits into a nozzle (see Fig.2A ref 114 and ref 110) with the nozzle defining a slot (Fig.2A ref 112, [0034]) with a slot surface (Fig.2B ref 182) and the insert having an insert surface (Fig.4A ref 184 [0036]) with a channel (Fig.3 refs 120/122/140/142). The insert surface contacts the slot surface [0036] and a tunnel is formed by the channel and slot surface (see Figs.2A-4A, in conjunction with [0036]). The nozzle and insert provides an aesthetically acceptable and unobtrusive nozzle that can clean well [0007 & 0014].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ringler to utilize the nozzle insert of Gopalan in order to provide an aesthetically acceptable and unobtrusive nozzle that can clean well (Gopalan [0007 & 0014]). It is in the purview of one of ordinary skill in the art to utilize one known nozzle insert in place of another to obtain different and desired spray patterns and flow characteristics.
As to claim 19, Modified Ringler teaches the apparatus of claim 1, wherein the deflection surfaces appear to be flat (see Hester e.g. Fig.18F). However, assuming arguendo that Hester shows a curved portion in the rear, flat deflection surfaces are known as evidenced by Gopalan.
Gopalan discloses an art related nozzle and insert (abstract) for cleaning of sensors [0010]. The insert fits into a nozzle (see Fig.2A ref 114 and ref 110) and provides a tunnel (Fig.3 refs 120/122/140/142) which leads a deflection surface (see Figs.2A-4) which is flat in nature. The nozzle and insert provides an aesthetically acceptable and unobtrusive nozzle that can clean well [0007 & 0014].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ringler to utilize the nozzle insert of Gopalan in order to provide an aesthetically acceptable and unobtrusive nozzle that can clean well (Gopalan [0007 & 0014]). It is in the purview of one of ordinary skill in the art to utilize one known nozzle insert in place of another to obtain different and desired spray patterns and flow characteristics.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following 4 references may be commonly owned, however it is unclear if they are. Should the record not indicate that such references are commonly owned they may be used in a prior art rejection.
Glickman (US20220066032A1) discloses a sensor cleaning apparatus (abstract) comprising: an upper piece and lower piece fixed together to form a tubular segment elongated along an arc of a circle (Fig.7 ref 110, specifically portions defining ref 38, e.g. refs 96/98/100) and encloses a chamber (Fig.7 ref 38); a plurality of inserts (Fig.7 ref 108) inserted into the upper piece; a plurality of nozzles (Fig.7 refs 40 & 42); each nozzle being formed of the upper piece and the one of the inserts (see Fig.7); each nozzle includes a deflection surface and a tunnel from the chamber to the deflection surface (Fig.7 ref 104).
Sykula (US20220057509A1) discloses a two part annular chamber (Fig.4) for cleaning a lidar sensor.
Surineedi (US20220041139A1) discloses an air nozzle formed by a vertical panel (Fig.5).
Krishnan (US20210061237A1) discloses nozzles having deflectors annularly arranged around a lidar sensor (Figs.5-7B).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuwae (US20200159010A1) discloses a lidar cleaning assembly with a base plate having air nozzles (Figs.19-20).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lopez-Galera (US20200023815A1) discloses a lidar cleaning assembly with annularly positioned nozzles (see Figs.1-5D).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ekola (US20180134258A1) discloses a lidar cleaner with annular nozzles positioned within a cap above the lidar sensor (Figs.1-4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ybarra (US10259431B1) discloses a lidar cleaner with nozzles disposed radially of a cylindrical lidar surface and appearing to have inserts (Figs.2-3B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711